﻿
The hope placed in the United Nations, which for a time had given way to indifference and mistrust, if not scorn, is being reborn. There is a new course in international relations that bodes well fear the co-operation envisaged in the Charter. As the forty-third session of the General Assembly begins, ray country, the Central African Republic, cannot but welcome these developments.
Our task is to consolidate and develop this new approach, and the international community has great need of the vast experience and personal qualities of the President of the General Assembly, Mr. Dante Caputo, who can count on the co-operation and support of the delegation of the Central African Republic. In addition to conveying to him the warm congratulations of His Excellency General Andre Kolingba, President of the Republic, Head of State and founding Chairman of the Central African Democratic Assembly, I wish to pay a tribute to his country, Argentina, with which the Central African Republic maintains excellent relations of co-operation.
I wish also to express to his predecessor, Mr. Peter Florin, my delegation's satisfaction at the way in which he fulfilled his responsibilities.
The rebirth of trust and of the prestige of our Organization is the result, of course, of the will of Member States, but also of the faith and the patient, persevering action of the Secretary-General. The developments with regard to certain conflicts confirm this. The Central African Republic reiterates its expression of encouragement to Mr. Perez de Cuellar. 
Similarly my delegation welcomes the awarding of the Nobel Peace Prize to the United Nations. That is eloquent proof of our Organization's decisive action for peace and of its regained credibility.
The present international situation and the work of the Organization are being evaluated now in the context of a certain element of detente and a new dynamic of dialogue and search for compromise. These developments, historic in themselves, should not be interpreted as being fortuitous - and here we agree with the Secretary-General, who makes this point in his report on the work of the Organization for this year. They are the result of an awakening on the part of Member States to their interdependence and community of interests, which commit them to exploiting to the utmost the Charter and what it contains in order to seek, together, solutions to their problems. They stem from the instinct of preservation - a salutary reflex which in times of danger requires that the common values essential to the cohesion and survival of the group be defended.
Indeed, it is as if suddenly States, and particularly the great Powers, have finally realized that we were on the verge of catastrophe·, that we could not go on arming ourselves indefinitely without grave danger to mankind that freedom and the right of peoples to self-determination and development are common values and causes that are essential to all peoples, all States, and that cannot be constantly flouted or neglected.
These developments stem also from the failure of the way& and means to which States have hitherto resorted to find - in a fragmented or even selfish or unilateral way - overall solutions to problems that are, however, of common interest. A brief review of recent events on the international scene suffices to demonstrate that this new approach, which consists in real participation by Member 
States in the search for solutions to the problem confronting the international community can bring about, if not a settlement, at least an easing of certain conflicts the persistence of which was rendering the balance of peace ever more precarious.
It is to this that we owe the felicitous outcome of the situation in the Gulf region between Iran and Iraq, and the Central African Republic welcomes this outcome. The negotiations now going on under the auspices of the Secretary-General with a view to guaranteeing the consolidation of this achievement, in accordance with the spirit and the letter of Security Council resolution 598 (1987), could not have any other outcome. My delegation hopes for the rapid success of these negotiations and the restoration of a climate of trust between the two brother countries: Iran and Iraq.
With regard to southern Africa, while no final agreement has yet been reached, we place a great deal of hope in the negotiations under way - in Brazzaville among other places - and in all the individual or concerned action being taken at the moment. Indeed, for the first time, there is now a momentum that could bring about peace in that region. The determination of the parties to find a compromise that honours justice and peace is welcomed by the Central African Republic, which very much hopes that this momentum will accelerate, through the implementation of Security Council resolution 43S (1978), the process of Namibia's accession to independence  will prevail upon South Africa to undertake the true democratization of South African society through the elimination of apartheid and the recognition of the political rights of the blade majority) and will make possible a climate of confidence among the States of the regime.
Furthermore, we are pleased with the turn of events in the Western Saharan situation. That has been made possible by the concrete action of the United Nations and the Organization of African Unity, which has led to the adoption of a peace plan by the interested parties. My delegation very much hopes that the application of that plan will finally bring harmony to that part of Africa.
Similarly, the normalization of relations between Chad and Libya which has just led - to the satisfaction of the Government of the Central African Republic - to the restoration of diplomatic relations between them should be viewed as a milestone in the efforts undertaken in all quarters to establish the conditions for the return, at last, of genuine peace in that region. It is important, nevertheless, to continue to work for a broadening of this climate of restored confidence.
The same co-operation among Member States which was indispensable for the settlement of certain conflicts should also be shown with a view to putting an end to the situations prevailing in the Middle East, where it is now urgent to hold this international conference which, with the participation of all the interested parties, including the Palestine Liberation Organization, will deal with the situation in the region - in particular the question of Palestine, which is its core in Afghanistan, where, it is true, the withdrawal of foreign forces has begun and where, by the effective application in good faith of the Geneva agreements, the right of the Afghan people to decide their destiny in a neutral and non-aligned State must be recognized; in Kampuchea, where the principles of the United Nations on this question should lay the groundwork for any solution, including the unconditional withdrawal of foreign troops from that territory in Central America, where the Guatemala agreement, which could establish genuine conditions for peace in the region, should produce its full effects  in the Korean peninsula, where the renewed dialogue between the parties should continue and be encouraged, not only to promote the enjoyment by the Korean people of their legitimate aspirations to independent end peaceful reunification, but also to make it possible to consider the question of the accession of Korea to the United Nations.
From what I have said so far it is dear that we must increasingly engage in efforts to encourage States to find genuine political will by co-operating within the framework of the machinery they have created, not only to ensure the maintenance of peace but also to promote the socio-economic development of all parts of the world - another condition for the balance of peace.
This new approach - in the economic field this time - can be reflected only in the support of States that Is indispensable to the work of the United Nations, which can thus contribute to the establishment of conditions for the co-operation that is essential to the economic recovery of the least-developed parts of the world,
Now, the condition of those parts of the world and Africa in particular, are regularly placed on the agenda of the General Assembly, efforts have been made  it is true, under the auspices of the United Nations, to engage in reflection on this question. A Programme of Action was even adopted, on the basis of mutual responsibility. We have just had a mid-term review of that Programme. At this stage, the conclusions so laboriously reached by the Ad Hoc Committee that made the review - apart from any other comments on them - gives us an exact assessment of the situation two years after the adoption of the Programme.
They show that the African counties, whose responsibility for the application of the Programme of Action remains paramount, have kept their commitments they have accepted enormous sacrifices and have made genuine efforts for development - efforts that, by the way, have been recognised and supported, unequally it is true, by the International community. As the Ad Hoc Committee recognises, real obstacles have been impeding the development efforts that have been undertaken. These obstacles - which relate essentially to the impact of difficult climatic conditions the collapse of the prices of commodities on which the economy of the African countries largely depends, the increase in their external debt and also in the servicing of that debt, and the inadequacy of financial firms in their direction - must be removed otherwise, these countries cannot make any progress towards development.
However, the fact that the Ad Hoc Committee, at this interim stage, was able to reach agreement on the measures to be taken for the full application of the Programme of Action demonstrates the will of the African countries as well as of the international community to achieve the objectives laid down in the Programme of Action. The prospects thus opened up can lead to results only if the developed countries change their attitude and help to create a new climate of confidence in co-operation among States, particularly by trying to remove the obstacles to the development sought by their African partners. In that regard, earnings from the export of commodities should be sufficiently guaranteed so that countries would not be constantly subjected to the deleterious effects of the fluctuation in the prices of those commodities.
Priority should be given to the adoption of sound and flexible measures to alleviate the debt burden, because debt-servicing - which in some cases, such as in the Central African Republic, has attained one third of budgetary income - is a real impediment to the process of economic development, since no resources are available for investment. 
Calling for rescheduling debts, because of its limited scope, does not make it possible to solve the structural problems which affect most African economies. That is why the international community should demonstrate a spirit of greater co-operation and solidarity, so that the measures that emerge from the forthcoming international conference on Africa's external debt will take account of the reciprocal interests of States. The action taken by Member States to contribute, jointly with the United Nations, to creating conditions for better organized co-operation in various fields will be effective only if the human dimension is taken into account as its ultimate goal. A larger measure of security and a minimum of development must, above all, mean greater security and at least a minimum standard of living foe all.
In the Central African Republic, under the leadership of President Andre Kolingba, the democratic institutional process begun a short time ago is now being crowned by the restoration of democracy. My country has signed various international instruments which, within the framework of the Chi toed Nations or the Organisation of African Unity, organize, govern and guarantee human rights. The protection of human rights has now become an imperative duty for the State and an obligation for the nation, because we cannot appeal for development efforts, for harmony or for peace if we do not promise man a better life. It is for man that these values must be cultivated, fostered and extended, particularly at a time when we are celebrating the fortieth anniversary of the universal Declaration of Human Sights.
Yes, a new hope is emerging at the end of our century, a century of profound change, of phenomenal and prodigious advances in science and technology of universal recognition that every man has a unique identity and character with regard to the values of emancipation, freedom and equality) but also a century which does not yet fully promote the achievement of these values for the benefit of mankind as a whole, as was the dream of the founding fathers of our Organization.
Can the renaissance of hope and the new trend towards dialogue and the search for com promise be the prelude to the attainment of a world of justice, tolerance and solidarity, a world in which together we can solve the problems affecting the human condition and together provide a solution?
It can if we continue to show the political will to safeguard the United Nations, the indispensable framework for working together, for co-operation, for a new era of trust among States, nations and peoples.
It is time for all men of goodwill to unite their genius and their efforts, to speak the same language, the language of peace. Let them say no to war and no to poverty. Let their faith in the Charter of the United Nations and in a better mankind become ever more manifest.
